Exhibit 10.8

SEPARATION AGREEMENT

This Separation Agreement is made this 10th day of December 2004, by and between
MedQuist Inc. (hereinafter the “Company”) and John W. Quaintance (hereinafter
“Quaintance”), currently Chief Operating Officer of the Company.

WHEREAS, Quaintance and the Company have agreed that Quaintance will resign from
his employment with the Company as of January 31, 2005; and

WHEREAS, the parties desire to set forth the terms and conditions relating to
Quaintance’s resignation of employment with the Company.

NOW THEREFORE, the parties, intending to be legally bound, in consideration of
the mutual promises and undertakings set forth herein, do hereby agree as
follows:


1.             QUAINTANCE AGREES TO RESIGN FROM HIS EMPLOYMENT AS CHIEF
OPERATING OFFICER AND RESIGN HIS DUTIES AS AN OFFICER OF THE COMPANY EFFECTIVE
JANUARY 31, 2005 (THE “RESIGNATION DATE”).


2.             IN ACCORDANCE WITH HIS EMPLOYMENT AGREEMENT ENTERED INTO AS OF
THE 22ND OF MAY 2000, BY AND BETWEEN THE COMPANY AND QUAINTANCE (THE “EMPLOYMENT
AGREEMENT”), QUAINTANCE WILL CONTINUE TO PERFORM THE SERVICES THAT ARE
APPROPRIATE FOR A PERSON IN HIS POSITION AS WELL AS PROVIDE ALL REASONABLE
ASSISTANCE TO THE COMPANY IN TRANSITIONING THE RESPONSIBILITIES OF HIS POSITION.
THE COMPANY RESERVES THE RIGHT TO RELIEVE QUAINTANCE OF HIS OBLIGATION TO REPORT
TO THE OFFICE PRIOR TO THE RESIGNATION DATE, PROVIDED HOWEVER, THAT QUAINTANCE
REMAINS OBLIGATED TO CONTINUE TO COOPERATE ON AN AS-NEEDED BASIS WITH ANY
REQUESTS FROM THE BOARD OR FROM A SUCCESSOR COO TO ASSIST IN THE TRANSITION OF
RESPONSIBILITIES. QUAINTANCE WILL RECEIVE ALL ACCRUED BUT UNPAID SALARY THROUGH
THE RESIGNATION DATE, $33,155.60, WHICH IS THE CASH EQUIVALENT OF ALL ACCRUED
BUT UNUSED PAID TIME OFF THROUGH THE RESIGNATION DATE, AND UNREIMBURSED EXPENSES
INCURRED THROUGH THE RESIGNATION DATE. QUAINTANCE WILL BE ELIGIBLE TO RECEIVE
THE PORTION OF THE DISCRETIONARY BONUS FOR 2004 THAT IS DEPENDENT UPON THE
FINANCIAL PERFORMANCE OF THE COMPANY FOR CALENDAR YEAR 2004, WHICH WILL BE
CALCULATED AND, IF APPLICABLE, PAID IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THE DISCRETIONARY BONUS PLAN AND MAILED TO QUAINTANCE AT QUAINTANCE’S HOME
ADDRESS OF RECORD.


3.             EFFECTIVE FEBRUARY 1, 2005, QUAINTANCE MAY ELECT CONTINUED
MEDICAL AND DENTAL COVERAGE FOR THE TIME PERIOD PERMITTED BY COBRA, BY
COMPLETING THE APPLICABLE COBRA FORMS WHEN SENT TO HIM. UPON RECEIPT OF THE
COMPLETED APPLICABLE COBRA FORMS, THE COMPANY WILL MAKE THE NECESSARY PAYMENTS
TO CONTINUE QUAINTANCE’S MEDICAL AND/OR DENTAL COVERAGE. QUAINTANCE AGREES TO
NOTIFY THE COMPANY IMMEDIATELY IF HE SECURES MEDICAL AND DENTAL COVERAGE THROUGH
ANY OTHER SOURCE DURING THIS 18 MONTH PERIOD. TO THE EXTENT THAT QUAINTANCE IS
REQUIRED TO PAY A PORTION OF THE COST OF MEDICAL AND/OR DENTAL COVERAGE, THE
COMPANY WILL REIMBURSE QUAINTANCE FOR THE PORTION OF THE COST OF MEDICAL AND/OR
DENTAL COVERAGE PAID BY QUAINTANCE DURING THE 18 MONTH PERIOD. IF QUAINTANCE IS
NOT REQUIRED TO PAY ANY PART OF THE COST OF OTHER


--------------------------------------------------------------------------------




 

medical and/or dental coverage during the 18 month period, then the Company will
cease making COBRA payments.


4.             QUAINTANCE’S STOCK OPTIONS, TO THE EXTENT VESTED AS OF THE
RESIGNATION DATE, SHALL REMAIN EXERCISABLE FOR THE POST-TERMINATION EXERCISE
PERIOD PROVIDED IN THE OPTION AWARD AGREEMENTS, SUCH PERIOD COMMENCING ON THE
DATE THAT THE SUSPENSION IS LIFTED FOR THE EXERCISE OF OPTIONS AND QUAINTANCE
WILL BE NOTIFIED OF SAID DATE ALONG WITH AND IN THE SAME MANNER AS ALL PERSONS
WITH COMPANY STOCK OPTIONS. NO ADDITIONAL STOCK OPTIONS WILL VEST FOLLOWING THE
RESIGNATION DATE. QUAINTANCE’S PARTICIPATION IN ALL COMPANY BENEFIT PLANS SHALL
CEASE AS OF THE RESIGNATION DATE. THE OPTIONS AS TO WHICH THE EXERCISE PERIOD IS
EXTENDED PURSUANT TO THE AGREEMENT MAY BE SUBJECT TO THE PROVISIONS OF SECTION
409A OF THE INTERNAL REVENUE CODE AND THE REGULATIONS ISSUED THEREUNDER AND, AS
SUCH, QUAINTANCE MAY INCUR INCOME TAX AND/OR PENALTIES AS A RESULT OF SUCH
EXTENSION.


5.             THE COMPANY AND QUAINTANCE AGREE THAT THE TIME PERIOD SET OUT IN
SECTION 9(A) OF THE EMPLOYMENT AGREEMENT IS HEREBY REDUCED TO EIGHTEEN (18)
MONTHS. EXCEPT AS SPECIFICALLY MODIFIED HERE, SECTION 9 OF THE EMPLOYMENT
AGREEMENT (RESTRICTIVE COVENANTS AND CONFIDENTIALITY; INJUNCTIVE RELIEF) AND
SECTION 10 (SURVIVAL), SHALL APPLY IN FULL FORCE AND EFFECT.


6.             RELEASE.  A.  QUAINTANCE HEREBY FOREVER RELEASES AND DISCHARGES
THE COMPANY, THE COMPANY’S PAST, PRESENT, OR FUTURE PARENT, AFFILIATED, RELATED,
AND/OR SUBSIDIARY ENTITIES, AND ALL OF THEIR PAST, PRESENT AND FUTURE DIRECTORS,
SHAREHOLDERS, OFFICERS, GENERAL OR LIMITED PARTNERS, EMPLOYEES, AGENTS,
ATTORNEYS AND REPRESENTATIVES FOR ACTIONS OR OMISSIONS TAKEN BY ANY OR ALL OF
THEM ON BEHALF OF THE COMPANY IN EACH OF THEIR RESPECTIVE CAPACITIES, AND THE
EMPLOYEE BENEFIT PLANS IN WHICH QUAINTANCE IS OR HAS BEEN A PARTICIPANT BY
VIRTUE OF HIS EMPLOYMENT WITH THE COMPANY (COLLECTIVELY, THE “COMPANY
RELEASEES”), FROM, AND AGREES HEREBY FOREVER NOT TO SUE THE COMPANY RELEASEES
WITH RESPECT TO, ANY AND ALL CLAIMS, DEBTS, DEMANDS, ACCOUNTS, JUDGMENTS,
RIGHTS, CAUSES OF ACTION, EQUITABLE RELIEF, DAMAGES, COSTS, CHARGES, ATTORNEYS’
FEES, COMPLAINTS, OBLIGATIONS, PROMISES, AGREEMENTS, CONTROVERSIES, SUITS,
EXPENSES, ANY FORM OF COMPENSATION (INCLUDING BUT NOT LIMITED TO SALARY,
BONUSES, COMMISSIONS OR RELATED FEES), RESPONSIBILITY AND LIABILITY OF EVERY
KIND AND CHARACTER WHATSOEVER, WHETHER IN LAW OR EQUITY, KNOWN OR UNKNOWN,
ASSERTED OR UNASSERTED, SUSPECTED OR UNSUSPECTED, WHICH QUAINTANCE HAS OR MAY
HAVE HAD AGAINST THE COMPANY RELEASEES BASED ON ANY EVENTS OR CIRCUMSTANCES
ARISING OR OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT ARISING DIRECTLY
OR INDIRECTLY OUT OF, RELATING TO, OR IN ANY OTHER WAY INVOLVING IN ANY MANNER
WHATSOEVER, (I) QUAINTANCE’S EMPLOYMENT AGREEMENT OR STOCK OPTION AGREEMENTS;
(II) QUAINTANCE’S EMPLOYMENT WITH THE COMPANY OR HIS SEPARATION OF EMPLOYMENT,
(III) QUAINTANCE’S STATUS AT ANY TIME AS A HOLDER OF ANY SECURITIES OF THE
COMPANY, OR (IV) WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING UNDER FEDERAL,
STATE, OR LOCAL LAWS RELATING TO EMPLOYMENT OR SECURITIES, INCLUDING WITHOUT
LIMITATION CLAIMS OF WRONGFUL DISCHARGE, BREACH OF EXPRESS OR IMPLIED CONTRACT,
FRAUD, MISREPRESENTATION, DEFAMATION, OR LIABILITY IN TORT, CLAIMS OF ANY KIND
THAT MAY BE BROUGHT IN ANY COURT OR ADMINISTRATIVE AGENCY, ANY CLAIMS ARISING
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA,” A LAW WHICH PROHIBITS DISCRIMINATION ON THE BASIS OF
AGE), THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS ACT, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
SECURITIES ACT OF 1933, THE SECURITIES EXCHANGE ACT OF 1934, THE SARBANES-OXLEY
ACT, THE NEW JERSEY LAW AGAINST DISCRIMINATION, NEW JERSEY CONSCIENTIOUS
EMPLOYEE PROTECTION ACT, THE NEW JERSEY WAGE

2


--------------------------------------------------------------------------------




 

Payment and Collection Law and similar state or local statutes, ordinances, and
regulations; provided, that, notwithstanding anything to the contrary set forth
herein, this general release shall not extend to (x) benefit claims under
employee pension and deferred compensation benefit plans in which Quaintance was
a participant by virtue of his employment with the Company; (y) indemnification
rights Quaintance may have by virtue of his status as a former officer in
accordance with applicable law and the Company’s by-laws and that certain
Undertaking dated September 10, 2004; and (z) any obligation of the Company
under this Separation Agreement.

B.             EXCEPT FOR THE SURVIVAL AND CONTINUATION OF QUAINTANCE’S
OBLIGATIONS AS SET FORTH IN SECTION 5 OF THIS SEPARATION AGREEMENT, THE COMPANY
FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASES, REMISES, SETTLES AND
DISCHARGES QUAINTANCE FROM ANY AND ALL MANNER OF CLAIMS, CHARGES, COMPLAINTS,
DEBTS, LIABILITIES, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, OMISSIONS, DAMAGES,
OBLIGATIONS AND EXPENSES OF ANY KIND, WHETHER KNOWN OR UNKNOWN, WHICH IT HAD,
NOW HAS, OR HEREAFTER MAY HAVE AGAINST QUAINTANCE ARISING FROM, OR RELATING IN
ANY WAY TO QUAINTANCE’S EMPLOYMENT BY THE COMPANY, EXCEPT FOR ACTIONS BY
QUAINTANCE THAT CONSTITUTE FRAUD OR OTHER INTENTIONAL MISCONDUCT.

C.             QUAINTANCE UNDERSTANDS THAT THE RELEASE OF CLAIMS HE HAS GIVEN,
AS SET FORTH IN SECTION 6A OF THIS AGREEMENT, INCLUDES A RELEASE OF CLAIMS
ARISING UNDER THE ADEA. QUAINTANCE UNDERSTANDS AND WARRANTS THAT HE HAS BEEN
GIVEN A PERIOD OF 21 DAYS TO REVIEW AND CONSIDER THIS AGREEMENT. BY HIS
SIGNATURE BELOW, QUAINTANCE WARRANTS THAT HE HAS CONSULTED WITH AN ATTORNEY AS
TO THE TERMS OF THIS AGREEMENT. QUAINTANCE FURTHER WARRANTS THAT HE UNDERSTANDS
THAT HE MAY ACCEPT AND RETURN THE AGREEMENT PRIOR TO THE EXPIRATION OF THIS
21-DAY REVIEW PERIOD, AND, IF HE CHOOSES TO DO SO, HE WARRANTS THAT HE USED AS
MUCH OF THE 21-DAY REVIEW PERIOD AS HE REQUIRED AND RETURNED THE AGREEMENT
KNOWINGLY AND VOLUNTARILY AND WITHOUT ANY PRESSURE OR COERCION ON THE PART OF
THE COMPANY OR ANY OF ITS REPRESENTATIVES.

D.             QUAINTANCE FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE HAS SEVEN
(7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THE AGREEMENT BY NOTICE IN
WRITING TO THE COMPANY’S HUMAN RESOURCES MANAGER AT MOUNT LAUREL, NEW JERSEY,
08054-4632. THIS AGREEMENT SHALL BE BINDING, EFFECTIVE, AND ENFORCEABLE UPON
BOTH PARTIES UPON THE EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD WITHOUT
THE COMPANY HAVING RECEIVED SUCH REVOCATION, BUT NOT BEFORE SUCH TIME.


7.             PROVIDED THAT (I) QUAINTANCE HAS EXECUTED THIS AGREEMENT, (II)
THE TIME PERIOD IN SECTION 6C HAS EXPIRED, AND (III) HE HAS PERFORMED THE DUTIES
REQUESTED OF HIM IN SECTION 1 SATISFACTORILY AND HAS NOT ENGAGED IN ANY
INTENTIONAL WRONGDOING OR OTHER GROSS MISCONDUCT PRIOR TO THE RESIGNATION DATE,
ON OR BEFORE FEBRUARY 15, 2005, THE COMPANY SHALL PAY TO QUAINTANCE, AS
CONSIDERATION FOR EXECUTING THIS AGREEMENT, A LUMP SUM PAYMENT IN A TOTAL AMOUNT
EQUAL TO $582,450.00, LESS APPLICABLE WITHHOLDING, WHICH WILL BE MAILED TO
QUAINTANCE AT QUAINTANCE’S HOME ADDRESS OF RECORD.


8.             THE PARTIES ACKNOWLEDGE THAT THE SUMS AND BENEFITS SET FORTH IN
SECTIONS 3, 4, AND 7 ABOVE REPRESENT AMOUNTS IN ADDITION TO ANYTHING OF VALUE TO
WHICH QUAINTANCE IS OTHERWISE ENTITLED AND ARE PROVIDED IN CONSIDERATION FOR THE
EXECUTION OF THIS AGREEMENT.

3


--------------------------------------------------------------------------------




 


9.             IN RESPONSE TO ANY INQUIRIES FROM FUTURE OR PROSPECTIVE EMPLOYERS
CONCERNING QUAINTANCE, IT IS AGREED THAT THE COMPANY WILL PROVIDE THE LETTER OF
REFERRAL ATTACHED HERETO AS EXHIBIT A AND FURTHER AGREES NOT TO PROVIDE ANY
INFORMATION THAT IS NOT CONSISTENT WITH THE ATTACHED LETTER OF REFERRAL.


10.           QUAINTANCE AGREES THAT HE WILL COOPERATE FULLY WITH THE COMPANY
AND ITS COUNSEL WITH RESPECT TO ANY MATTER (INCLUDING LITIGATION, INVESTIGATION,
OR GOVERNMENTAL PROCEEDING) WHICH RELATES TO MATTERS WITH WHICH QUAINTANCE WAS
INVOLVED DURING THE PERIOD IN WHICH HE WAS EMPLOYED OR ENGAGED AS A CONSULTANT
BY THE COMPANY, INCLUDING FULL DISCLOSURE OF ALL RELEVANT INFORMATION AND
TRUTHFULLY TESTIFYING ON THE COMPANY’S BEHALF IN CONNECTION WITH ANY SUCH
PROCEEDING OR INVESTIGATION. QUAINTANCE WILL RENDER SUCH COOPERATION IN A TIMELY
MANNER AND AT SUCH TIMES AND PLACES AS MAY BE MUTUALLY AGREEABLE TO THE PARTIES.
UPON SUBMISSION OF APPROPRIATE DOCUMENTATION, QUAINTANCE SHALL BE REIMBURSED BY
THE COMPANY FOR REASONABLE TRAVEL, LODGING, MEALS, AND TELECOMMUNICATIONS
EXPENSES INCURRED IN COOPERATING WITH THE COMPANY UNDER THE TERMS OF THIS
PROVISION. EXCEPT AS REQUIRED BY OPERATION OF LAW, QUAINTANCE AGREES THAT HE
WILL PROMPTLY NOTIFY THE COMPANY IF HE IS CONTACTED FOR AN INTERVIEW OR IF HE
RECEIVES A SUBPOENA IN ANY MATTER RELATING IN ANY WAY TO HIS EMPLOYMENT WITH THE
COMPANY AND, IN SUCH EVENT, THE COMPANY, UPON REQUEST FROM QUAINTANCE, AGREES TO
PROVIDE IN ITS DISCRETION REASONABLE ACCESS TO INFORMATION AND DOCUMENTS WITHIN
ITS CONTROL. QUAINTANCE FURTHER AGREES THAT HE WILL NOT INITIATE ANY
COMMUNICATION WITH A MEMBER OF THE PRESS REGARDING HIS EMPLOYMENT WITH THE
COMPANY AND THAT IF HE IS CONTACTED BY THE PRESS FOR ANY SUCH INFORMATION, HE
WILL DECLINE COMMENT AND REFER THE PERSON SEEKING INFORMATION TO THE COMPANY.


11.           THE PARTIES AGREE THAT THE TERMS OF THIS AGREEMENT SHALL REMAIN
COMPLETELY CONFIDENTIAL, AND THAT THEY WILL NOT DISCLOSE THE TERMS OF THIS
AGREEMENT TO ANY PERSON, EXCEPT THAT THIS SECTION SHALL NOT PROHIBIT THE PARTIES
FROM DISCLOSING THE FACT AND TERMS OF THIS AGREEMENT TO IMMEDIATE FAMILY OR TO
PERSONAL OR COMPANY ACCOUNTANTS AND/OR FINANCIAL OR LEGAL ADVISORS. THE COMPANY
IS NOT PROHIBITED FROM DISCLOSING THE FACTS AND TERMS OF THIS SETTLEMENT TO
THOSE COMPANY EMPLOYEES WHO HAVE A “NEED TO KNOW” ABOUT THE AGREEMENT AS
DETERMINED BY THE COMPANY. THE PARTIES UNDERSTAND AND AGREE THAT SUCH
INFORMATION MAY BE DISCLOSED TO THE AFOREMENTIONED INDIVIDUALS ONLY ON THE
CONDITION THAT SUCH INDIVIDUALS IN TURN AGREE TO KEEP SUCH INFORMATION
COMPLETELY CONFIDENTIAL, AND NOT TO DISCLOSE IT TO OTHERS. THIS SECTION SHALL
NOT PROHIBIT THE PARTIES FROM DISCLOSING THE FACT OR DETAILS OF THIS AGREEMENT
TO ANY FEDERAL, STATE OR LOCAL AUTHORITY OR GOVERNMENT AGENCY, NOR DOES IT
PROHIBIT THE PARTIES FROM COMPLYING WITH A VALID COURT ORDER OR ANY LAW OR
REGULATION THAT COMPELS DISCLOSURE.


12.           QUAINTANCE AGREES THAT EXCEPT AS SET FORTH IN THIS AGREEMENT,
QUAINTANCE IS NOT ENTITLED TO ANY OTHER COMPENSATION OR BENEFITS FROM THE
COMPANY ARISING FROM HIS STATUS AS AN EMPLOYEE OF THE COMPANY, INCLUDING ANY
SEVERANCE BENEFITS THAT MAY BE AVAILABLE UNDER THE EMPLOYMENT AGREEMENT OR ANY
SEVERANCE ARRANGEMENT OF THE COMPANY.


13.           QUAINTANCE AND THE COMPANY AFFIRM THAT THIS AGREEMENT, INCLUDING
THE PROVISIONS OF THE EMPLOYMENT AGREEMENT AS INCORPORATED IN SECTION 5 ABOVE,
SET FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED
HEREIN. FURTHER, THERE ARE NO REPRESENTATIONS, ARRANGEMENTS OR UNDERSTANDINGS,
EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES, WHICH ARE NOT FULLY EXPRESSED
HEREIN.

4


--------------------------------------------------------------------------------




 

Finally, no alteration or other modification of this Agreement shall be
effective unless made in writing and signed by both parties.


14.           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS BY
FACSIMILE, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


15.           ANY NOTICE AUTHORIZED OR REQUIRED TO BE GIVEN OR MADE BY OR
PURSUANT TO THIS AGREEMENT SHALL BE MADE IN WRITING AND EITHER PERSONALLY
DELIVERED OR MAILED BY OVERNIGHT EXPRESS MAIL ADDRESSED AS FOLLOWS:

If to Quaintance:

John W. Quaintance

 

233 South 6th Street

 

Apt. 1902

 

Philadelphia, PA 19106

 

 

with a copy to:

Alan B. Epstein, Esq.

 

Spector, Gadon & Rosen

 

1635 Market St., 7th Floor

 

Philadelphia, PA 19103

 

 

If to the Company:

MedQuist Inc.

 

1000 Bishops Gate

 

Mount Laurel, NJ 08054-4632

 

Attn: Gregory M. Sebasky

 

 

with a copy to:

Barry Abelson, Esquire

 

Pepper Hamilton LLP

 

3000 Two Logan Square

 

Eighteenth and Arch Streets

 

Philadelphia, PA 19103-2799

 

Either party may change the address to which such notices are to be addressed by
giving the other party notice in the manner indicated above.


16.           THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY REVIEWED THIS
AGREEMENT WITH THE ASSISTANCE OF COUNSEL, THAT THEY HAVE ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND KNOWINGLY AND WITHOUT RELIANCE ON ANY PROMISES NOT
EXPRESSLY CONTAINED HEREIN, THAT THEY HAVE BEEN AFFORDED AN ADEQUATE TIME TO
REVIEW CAREFULLY THE TERMS OF THIS AGREEMENT, AND THAT THIS AGREEMENT SHALL NOT
BE DEEMED VOID OR VOIDABLE BY CLAIMS OF DURESS, DECEPTION, MISTAKE OF FACT OR
OTHERWISE. NOR SHALL THE PRINCIPLE OF CONSTRUCTION WHEREBY ALL AMBIGUITIES ARE
TO BE CONSTRUED AGAINST THE DRAFTER BE EMPLOYED IN THE INTERPRETATION OF THIS
AGREEMENT. THIS AGREEMENT SHOULD NOT BE CONSTRUED FOR OR AGAINST ANY PARTY.

5


--------------------------------------------------------------------------------




 


17.           THIS AGREEMENT SHALL BE GOVERNED BY AND ALL QUESTIONS RELATING TO
ITS VALIDITY, INTERPRETATION, ENFORCEMENT AND PERFORMANCE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY. THE EXCLUSIVE CHOICE OF
LAWS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT
OF ANY JUDGMENT OBTAINED IN ANY FORUM OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SUCH JUDGMENT IN ANY APPROPRIATE JURISDICTION.


18.           QUAINTANCE AFFIRMS THAT HE HAS CAREFULLY READ THE FOREGOING
AGREEMENT, THAT HE FULLY UNDERSTANDS THE MEANING AND INTENT OF THIS DOCUMENT AND
THAT HE INTENDS TO BE BOUND BY THE PROMISES CONTAINED IN THIS AGREEMENT FOR THE
AFORESAID CONSIDERATION.

IN WITNESS WHEREOF, Quaintance and the authorized representative of the Company
have executed this Agreement on the dates indicated below:

 

 

By:

/s/ John W. Quaintance

 

Dated:  December 9, 2004

 

John W. Quaintance

 

 

 

 

 

 

 

By:

/s/ Gregory M. Sebasky

 

Dated:  December 9, 2004

 

Gregory M. Sebasky

 

 

MedQuist Inc.

 

 

6


--------------------------------------------------------------------------------